DETAILED ACTION
Applicants’ filing of April 19, 2022, in response to the action mailed January 24, 2022, is acknowledged.  It is acknowledged that all prior claims, claims 1-35, are cancelled and new claims 36-55 have been added.  Claims 36-55 are pending.  The elected invention is directed to animal feed additive and animal feed comprising the protease of SEQ ID NO: 1. Claim 55 is withdrawn from further consideration pursuant to 37 CFR 1.142(b). Claims 36-54, as encompassing the elected invention, are hereby considered.  
Effective Filing Date
The effective filing date granted for the instant claims is August 31, 2018, the filing date of foreign application (EPO) 18192131.3, which discloses the recited subject matter.
AIA -First Inventor to File Status
Based on the effective filing date of August 31, 2018 the present application is being examined under the AIA , first to file provisions.
Examiner’s Amendment
Title
	Replace the title with - Animal Feed Additives and Compositions Comprising an S8 Serine Protease-.
Allowable Subject Matter
The restriction of claim 55, directed to a method of using the allowable product, is withdrawn and said claim is rejoined.  Claims 36-55 are allowed.  The following is an examiner’s statement of reasons for allowance. 
All allowable claims, claims 36-55, are limited to proteases having at least 98% identity with SEQ ID NO:  1. The utility of said proteins, as improving the chicken digestibility of a vegetable diet, is credible based on expression in heterologous host cells and analysis in vivo (Examples 1-3).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERIDAN SWOPE whose telephone number is 571-272-0943.  The examiner appreciates the opportunity to clarify any communication and can normally be reached on 9a-5p EST.
If attempts to reach the examiner by telephone are unsuccessful after two business days, the examiner’s supervisor, Robert Mondesi, can be reached on 408-918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on the access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/SHERIDAN SWOPE/            Primary Examiner, Art Unit 1652